Citation Nr: 1309861	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for residuals of prostate cancer.

2.  Entitlement to an increased disability rating for degeneration of the lumbar spine (low back disability), rated as 10 percent disabling for the period prior to June 15, 2012, and thereafter rated as 40 percent disabling, with an additional 20 percent added from that date for radiculopathy in the right lower extremity.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to June 15, 2012, to include extraschedular considerations.

4.  Entitlement to a TDIU from June 15, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active duty service from October 1954 to May 1958, from October 1961 to August 1962, and from May 1968 to September 1992.  The DD 214 from his period of service beginning in 1954 also reflects an additional four years of prior active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2012, the Board remanded the Veteran's claims to the RO via the Appeals Management Center (AMC) for additional development and adjudicative action.  Following completion of the requested development, by way of a November 2012 rating action, the AMC assigned a 40 percent rating for the low back disability and added another 20 percent rating for right lower extremity radiculopathy.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than those assigned for his low back disability, and the issue therefore remains in appellate status.  The Veteran's claims have been returned to the Board for appellate review.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The issue of entitlement to TDIU is raised by the record.  Therefore, this issue is included on appeal, as noted on the title page.

A review of the Virtual VA paperless claims process system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU prior to June 15, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show reoccurrence or metastasis of the Veteran's prostate cancer; there is also no evidence showing that the residuals of prostate cancer are manifested by renal dysfunction or voiding dysfunction requiring the use of an appliance or wearing of absorbent material which must be changed more than four times per day.

2.  The evidence dated prior to June 15, 2012, does not show that the Veteran's service-connected low back disability was so severe as to approach a level primarily manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of thoracolumbar spine range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; the evidence also does not show that that the Veteran experienced any incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to his low back disability.  Prior to June 15, 2012, the back disorder was not shown to have involved radiculopathy to the right lower extremity.

3.  The evidence dated from June 15, 2012, shows that the Veteran's low back disorder involves right lower extremity radiculopathy that is no more than moderate.  The evidence for the period from this date does not show that the Veteran's low back disability was so severe as to approach a level manifested by unfavorable ankylosis of the entire thoracolumbar spine; the evidence also does not show that the low back disability has been productive of incapacitating episodes, requiring bed rest and/or treatment prescribed by a physician, having a total duration of at least six weeks during the past 12 months.

4.  Resolving all doubt in his favor, since June 15, 2012, the Veteran has been unemployable as a result of his service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4115a, 4.115b, Diagnostic Code 7528 (2012).

2.  Prior to June 15, 2012, the criteria for a disability rating greater than 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012).

3.  From June 15, 2012, the criteria for evaluations in excess of a 40 percent for a low back disability, with a separate 20 percent for right lower extremity radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5242, and 4.124a, Diagnostic Code 8520.  (2012).

4.  From June 15, 2012, and no earlier, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.304, 3.341, 4.16 (2012)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board grants the claim for entitlement to a TDIU from June 15, 2012.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess, 19 Vet. App. 473.

As for the prostate cancer residuals and low back disability claims, the record reflects that the Veteran was provided all required notice in letters mailed in December 20007 and May 2009.  Although the May 2009 letter was provided to the Veteran following the initial adjudication of his claims in May 2008, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the record reflects that service treatment records and post service VA and private treatment records have been obtained.  Further, the Veteran was afforded appropriate VA examinations.  The Board finds that the examination reports are adequate to allow proper adjudication of the issues on appeal.  Collectively, the examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disabilities.  There is no indication that the disabilities have increased in severity since the Veteran was last examined in June 2012.  

Here, the Board notes that the Veteran's claims were remanded in May 2012 so that his outstanding treatment records could be obtained and so that he could be provided with VA examinations to assess the severity of the claimed disabilities.  The claims file indicates that the RO sent the Veteran a letter in May 2012 requesting that he submit a VA Form 21-4142 authorization to release medical records for each non-VA provider who provided treatment for the claimed disabilities.  To date, the Veteran has not responded to this request.  While VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. Ap. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Thus, no further assistance is warranted in this regard.  

As directed by the May 2012 Remand, the Veteran's VA medical records were obtained and he was provided appropriate examinations in June 2012.  The Board again notes that the June 2012 VA examinations are adequate for purposes of deciding the Veteran's claims.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the May 2012 remand directives and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria for Increased Disability Ratings

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established (as is the case for the low back disability) and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v Brown, 7 Vet. App. 55 (1994).  However, with regard to the residuals of prostate cancer claim, the Board notes that the Veteran is appealing the initial assignment of disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Residuals of Prostate Cancer

The Veteran claims that an initial disability rating in excess of 40 percent is warranted for his service-connected residuals of prostate cancer.

Under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence of metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.

The evidence shows that the Veteran was diagnosed with prostate cancer in 2002.  He underwent radiation treatment and chemotherapy, completed in March 2003, and his prostate cancer is in remission.  The Veteran filed his claim for service connection for residuals of his prostate cancer in September 2007.  Service connection for residuals of prostate cancer was granted by way of the May 2008 rating decision based on the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  As the Veteran filed his claim more than six months following the cessation of his 2003 radiation and chemotherapy treatment and the medical evidence of record does not show any subsequent reoccurrence or metastasis, the Board finds that a 100 percent rating pursuant to Diagnostic Code 7528 is not warranted in this case.

Furthermore, the Board finds that the evidence does not show any current renal dysfunction as the result of the prostate disability.  A review of the record indicates that the Veteran primarily complains of urinary frequency, nocturia, and urinary incontinence.  There is no evidence of urinary tract infections.  Therefore, the Board finds that voiding dysfunction is the predominant disability in this case and will rate the Veteran's disability accordingly pursuant to Diagnostic Code 7528

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating for urine leakage contemplates the wearing of absorbent materials, which must be changed less than two times per day.  A 40 percent rating is warranted for the wearing of absorbent materials, which must be changed two to four times per day.  A 60 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 10 percent rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation for urinary frequency is warranted where there is a daytime voiding interval between one and two hours, or if the disability results in awakening to void three to four times per night.  A 40 percent rating is warranted for a daytime voiding interval of less than one hour, or if the disability results in awakening to void five or more times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) Post void residuals greater than 150 cc; (2) Uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring period dilation every two to three months. Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a.

With regard to urinary tract infections, a 10 percent rating is warranted for long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is warranted for recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

Turning to the merits of the claim, the Veteran's private treatment records document his residual symptomatology in the months following his radiation and chemotherapy for his prostate cancer.  Of note, an April 2003 treatment record includes his report of experiencing some urinary urgency; he denied experiencing incontinence.  The Veteran reported having nocturia times two.  An October 2003 private treatment record includes the Veteran's report of experiencing occasional nocturia and intermittent urgency that was not constant.  

Additional private treatment records dated collectively from October 2005 to October 2007 include the Veteran's reports of urgency, occasional urge incontinence, and of nocturia times one.  

In an April 2009 letter, the Veteran's private physician reported having treated the Veteran since 2002 and relayed his history of prostate cancer treated with radiation therapy.  The physician stated that the Veteran was last seen in May 2008, at which time the Veteran reported having difficulty voiding, urinary frequency, urgency, and urge incontinence that were related to his treatment for prostate cancer.  

In April 2009, the Veteran essentially disagreed with the RO's finding in the May 2008 rating decision that he did not experience any voiding dysfunctions; he did not provide any additional statements regarding his genitourinary symptoms, but referenced the April 2009 letter from his private physician.

The Veteran underwent a VA examination in August 2009 to assess the severity of the residuals of his prostate cancer.  The examiner noted that the condition had been in remission for seven years.  There was no metastasis of his prostate cancer.  The Veteran described the residuals secondary to treatment as frequent urination, urge incontinence, and impotence.  He reported that he urinated four times during the day and urinated three times at night, both at intervals of two hours.  He had problems starting urination and described the urine flow as hesitant and with decreased force.  He experienced urinary incontinence and required the use of a pad as often as two times per day.  The Veteran did not require the use of an appliance.  The Veteran underwent a physical examination, which did not reveal any abnormalities.  Thereafter, the examiner changed the Veteran's diagnosis from prostate cancer to status post prostate cancer with urinary incontinence and erectile dysfunction.  An associated addendum report reflects that the Veteran was scheduled for laboratory work to assess his prostate cancer, but he did not attend the scheduled appointment.

On his July 2009 VA Form 9, the Veteran reported his genitourinary symptoms as leakage approximately twice a day which required him to change his underwear.  While he noted that this was not an absorbent material, he reiterated that he had to change because of leakage.  The Veteran also stated that he had erectile dysfunction due to his prostate cancer.  (Here, the Board notes that the RO granted service connection for erectile dysfunction and special monthly compensation based on the loss of use of a creative organ in a September 2009 rating decision.  The Veteran has filed an appeal with regards to these issues and they are not presently before the Board.)

The Veteran underwent an additional VA examination in June 2012.  According to the examiner, the Veteran's prostate cancer was considered to be in remission.  Regarding his symptomatology, the Veteran reported having urine leakage since his radiation therapy.  He reportedly required the use of absorbent materials that had to be changed less than two times per day.  He did not require the use of an appliance.  The Veteran also experienced urinary frequency.  Daytime voiding occurred at intervals between one and two hours, and he woke up at night to void two times.  There were no signs or symptoms of obstructed voiding or a history of recurrent symptomatic urinary tract or kidney infections.  Other than erectile dysfunction, the examiner did not identify any other residual conditions or complications due his prostate cancer or the treatment of the condition.  There were no other pertinent physical findings, complications, conditions, signs, or symptom related to the service-connected disability.  The diagnoses were prostate cancer in remission, erectile dysfunction, and urinary frequency.  The examiner stated that the residuals of the treatment for prostate cancer remained constant with the 2009 VA examination.  The examiner commented that the residuals of the Veteran's prostate cancer would not impact the Veteran's ability to work.       

Given the foregoing, a disability rating higher than 40 percent is not warranted for the service-connected residuals of prostate cancer disability.  As explained above, in order warrant a rating in excess of 40 percent for voiding dysfunction, the evidence must show urine leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent under 7528).  In this regard, none of the evidence has suggested that the Veteran must use an appliance for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence.  While the VA examination reports indicate that the Veteran has to wear absorbent pads, the preponderance of the evidence is against a finding that he must change his pads more than four times per day.  Both the August 2009 and June 2012 VA examinations revealed that the Veteran changed his pads, at most, twice a day.  Under pertinent rating criteria, this squarely corresponds to a 40 percent disability evaluation.  

As to the Veteran's reports of daytime and night time voiding at intervals as frequently as one to two hours, a 40 percent rating is the maximum available schedular rating premised upon urinary frequency.  See 38 C.F.R. § 4.115a.  Thus, a higher rating cannot be assigned based on this symptomatology.  

The Board has also considered the applicability of other diagnostic criteria for evaluating the Veteran's prostate cancer residuals at issue; however, the Board finds no criteria that would allow for any rating higher that that already assigned.  In this regard, renal dysfunction is not shown, nor is urinary retention requiring catheterization or recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization, and/or requiring intensive management.  As such, no higher rating is warranted pursuant the criteria set forth in 38 C.F.R. § 4.115a.

In summary, the Veteran's service-connected residuals of prostate cancer do not warrant a rating higher than 40 percent at any time during the appeal period.  38 C.F.R. § 4.3, 4.7.  Based upon the guidance in Fenderson, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds the Veteran's symptoms have remained constant throughout the course of the period on appeal, and, as such, staged ratings are not warranted.  The Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The Veteran claims that is low back disability is more severe than what is reflected by the currently assigned disability ratings.  By way of brief history, the Veteran was granted service connection for a low back disability in a February 1993 rating decision; an initial 10 percent rating was assigned effective from October 1, 1992.  In September 2007, the Veteran filed the claim for an increased rating that is currently on appeal.  In the November 12, 2012 rating decision, the RO assigned a 40 percent rating for the low back disability, with a 20 percent rating for right lower extremity radiculopathy.  Both ratings were effective from June 15, 2012.

Throughout the pendency of the appeal, the Veteran's low back disability has been evaluated under Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine. 

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure"  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Another diagnostic code that is also considered in this case is Diagnostic Code 5243 for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

The claims file includes private treatment records documenting the Veteran's intermittent reports of low back symptomatology during the appeal period.  Physical examinations of the back performed in October 2006, April 2007, and October 2007 were normal.  In September 2007, the Veteran reported having low back pain for a year; the physical examination revealed tenderness over the sacrum and coccyx. 

In January 2008, the Veteran underwent a VA examination to assess the severity of his low back disability.  His history included a diagnosis of degenerative joint disease (DJD) since 1982.  He denied experiencing daily back pain, but reported having pain when he turned the "wrong way."  His pain centered around the right sacroiliac (SI) joint area.  He reportedly experienced pain three to four days a week and sometimes went weeks without pain.  Additional symptoms included weakness due to pain and pain in the right SI joint after prolonged sitting or standing for more than twenty minutes.  Pain was elicited with and without physical activity and was relieved by pain medication.  He also reported having pain in the SI joint area approximately two the three times per month that radiated to either side of the spine to the legs.  He described his pain as squeezing, aching, and sharp.  The Veteran avoided lifting over twenty-five pounds and had to take his wallet out of his right pocket when sitting or driving to prevent pressure on his right buttock.  The Veteran denied experiencing any incapacitation.  

The physical examination revealed that the Veteran had normal posture and walked with a slight limp to left.  There was no muscle spasm noted on examination of the thoracolumbar spine, although tenderness was noted on the right SI joint.  Inspection of the spine revealed a normal head position, normal curvature of the spine, and symmetry of spinal motion.  Range of motion testing of the thoracolumbar spine revealed flexion to 65 degrees, with pain beginning at 65 degrees, and extension to 20 degrees.  The Veteran demonstrated right lateral flexion to 20 degrees, with pain beginning at 20 degrees; left lateral flexion to 25 degrees; right rotation to 25 degrees, with pain beginning at 25 degrees, and left rotation to 25 degrees.  The joint function of the spine was additionally limited after repetitive use due to pain.  The examiner identified pain as the major functional impact.  There were no additional limitations after repetitive use due to fatigue, weakness, lack of endurance, or incoordination.  There was no evidence of radiating pain on movement.  Straight leg raises were negative bilaterally.  The spine was not ankylosed.  The neurological examination of the lower extremities revealed normal motor and sensory function.  Reflexes were 2+ for the bilateral knees and ankles.  The examination revealed a continued diagnosis of DJD of the lumbar spine.  

In an April 2009 statement, the Veteran reported he could not sit for any length of time without experiencing additional pain on either side of his spine in the bilateral hip area.  

Following the Veteran's report of increased symptomatology, the Veteran was afforded an additional VA examination June 2012.  He reported that due to his back pain, he was unable to bend over or sit/stand for long periods.  The Veteran did not use medications to treat his back, and he denied that flare ups affected the function of his thoracolumbar spine.  He reportedly avoided activities that he knew would trigger problems with his back, but did not provide any further details in this regard.  

Range of motion testing of the thoracolumbar spine revealed flexion to 20 degrees, with pain beginning at 20 degrees, and extension to 20 degrees, with pain beginning at 10 degrees.  Right lateral flexion was to 5 degrees, with pain beginning at 5 degrees; left lateral flexion was to 10 degrees, with pain beginning at 10 degrees; and right and left lateral rotation were to 10 degrees, with pain beginning at 10 degrees for both directions.  The Veteran was unable to perform repetitive-use testing due to increased pain with attempts at repetition.  Functional loss and /or functional impairment of the thoracolumbar was identified as less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing.  The examiner noted tenderness with palpation of the base of the lumbar spine, but no guarding or muscles spasm.  Diagnostic testing revealed arthritis.    

The neurological examination revealed normal muscle strength of the bilateral lower extremities without evidence of atrophy.  Reflexes were normal for the bilateral lower extremities, with the exception of an absent right ankle jerk.  The sensory examination was normal.  Straight leg raising test was negative on the left, but positive on the right.  The examiner noted moderate, intermittent radicular pain, mild paresthesias and/or dysesthesias for the right lower extremity, and involvement of the right sciatic nerve.  There were no other signs or symptoms of radiculopathy or neurological impairments.  The Veteran did not have intervertebral disc syndrome   

The examination resulted in diagnoses of degenerative disc disease and DJD of the lumbar spine, as well as lumbar radiculopathy.  The examiner stated that the Veteran's thoracolumbar spine condition impacted his ability to work.  The examiner noted the Veteran's post-military occupational history as an advisor and security officer and his report that he stopped working in 1995 due to a combination of his age and his back pain.  The examiner concluded that the Veteran would be unable to work either a sedentary or physical type job due to his degenerative conditions of the spine, which would prevent him from walking or even sitting for prolonged periods of time.  

Having reviewed the foregoing, the Board finds that a continuance of the existing rating scheme for the Veteran's low back disability is warranted.

The evidence of record regarding the Veteran's service-connected back disorder dating prior to June 15, 2012, does not show that a rating in excess of 10 percent is warranted in this case.  The evidence dated prior to June 15, 2012, primarily consists of the January 2008 VA examination report, which fails to show a range of motion indicative of a 20 percent disability rating.  The January 2008 VA examination report shows that the Veteran demonstrated thoracolumbar flexion to 65 degrees, with the onset of pain at 65 degrees, and a combined range of motion of the thoracolumbar spine of 180 degrees.  Moreover, none of the medical evidence of record shows scoliosis, reversed lordosis, abnormal kyphosis or muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, a disability rating in excess of 10 percent is not warranted under the criteria of the General Rating Formula for the period prior to June 15, 2012.  During this period the evidence does not show manifestations involving radiculopathy down either extremity, so an additional rating for neurological symptomatology is not in order for this period.  Additionally, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months.  In this regard, the Veteran denied having any incapacitating episodes.  As such, the next-higher 20 percent disability rating is not warranted for incapacitating episodes under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a Diagnostic Code 5243.

For the period beginning June 15, 2012, an increased rating for the low back disorder has been awarded.  As noted above, the Veteran is in receipt of a 40 percent rating for his back disability with a separate 20 percent rating for right lower extremity radiculopathy.  The Board has considered whether increased ratings are warranted for this period, and has determined that the current rating is most accurate.  Looking specifically at the back alone, the medical evidence during the period from June 15, 2012, forward simply does not show unfavorable ankylosis of the Veteran's entire thoracolumbar spine.  Indeed, the June 2012 VA examination report show that there was no ankylosis detected during the clinical examination, as the Veteran demonstrated movement of his thoracolumbar spine, as described above.  There is also no objective evidence to support a finding that he was prescribed bed rest by a physician due to incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant an increase to the next-higher 60 percent rating under Diagnostic Code 5243.  Thus, the medical evidence does not show that a disability rating in excess of 40 percent is warranted from June 15, 2012, under the General Rating Formula for Diseases and Injuries of the Spine or Diagnostic Code 5243.

In reaching the above determination, the Board considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of low back pain that increased and/or prohibited some physical activities.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's spinal disability is likely manifested by some functional limitation due to pain on motion.  Indeed, the January 2008 examination showed additional limitation (pain) of the Veteran's lumbar spine range of motion following repetitive use.  Both the January 2008 and June 2012 examinations revealed pain with range of motion testing.  However, even accounting for the limitations of his lumbar spine range of motion due to pain, the Veteran's range of motion still exceeds that which is required for disability ratings in excess of 10 percent and 40 percent, respectively.  The Board finds that the currently assigned 10 percent and 40 ratings contemplate any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant higher ratings for these complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.45, 4.59, 4.71a.

The Board has also considered whether an increased disability rating is warranted based upon the possibility of granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of any bladder or bowel conditions related to the service-connected low back disability.  Although the Veteran reported experiencing pain that radiated to the bilateral lower extremities during the January 2008 VA examination, there is no evidence that he has been diagnosed with any neurological impairments affecting the left lower extremity.  Here, the Board points out that the June 2012 VA clinical examination did not reveal radiculopathy of the left lower extremity or any other neurological impairment (other than the neurological impairments affecting the right lower extremity). Therefore, there is no indication that separate ratings are warranted for any additional neurological impairments that have not already been identified.  

Service connection has been granted by way of the November 2012 rating decision for right lower extremity radiculopathy associated with the Veteran's service-connected low back disability.  Currently, a 20 percent evaluation is assigned for this disability under Diagnostic Code 8520.  Under this diagnostic code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

The term "incomplete paralysis," involved with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

As reflected in the June 2012 VA examination report, the VA examiner acknowledged the presence of sciatic radiculopathy of the right lower extremity, which was characterized as moderate in severity based on the clinical examination findings.  However, there is no evidence that the sciatic radiculopathy causes any impairment of the lower extremity characterized by any actual paralysis; it is wholly sensory as evidenced by the pain, paresthesias, etc.  There is no evidence of loss or weakening of muscle movement, atrophy, dangling foot, etc.  Under these circumstances, VA regulations preclude the assignment of a rating in excess of 20 percent for the right lower extremity.  Therefore, the Board finds that the Veteran's right lower extremity radiculopathy is appropriately rated as moderate in degree.  Thus a disability rating in excess of 20 percent is not warranted for the right leg radiculopathy disability.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, 21 Vet. App. 505 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that increased evaluations are warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Conclusion- Increased Rating Claims

In reaching the above decisions, the Board has considered the Veteran's statements that higher disability ratings are warranted for his service-connected residuals of prostate cancer and low back disabilities.  The Veteran is competent, as a layman, to report on that as to which he has personal knowledge, such as symptoms of urinary frequency and back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  He is not, however, competent to identify a specific level of disability caused by the residuals of prostate cancer and a low back disorder.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disabilities are evaluated.

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating.  The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board then must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above for the residuals of prostate cancer and the low back disability.  The Veteran's disabilities were applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why higher ratings were not warranted for these disabilities.  Given that the applicable schedular rating criteria are more than adequate in this case, referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted for the residual of prostate cancer and low back disabilities.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU from June 15, 2012

Based on the evidence of record, the board finds that a TDIU rating is warranted for the period from June 15, 2012.

A TDIU may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or as a result of (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As reflected in the June 2012 VA examination report, the Veteran has been unemployed since 1995.  Since June 15, 2012, service connection has been in effect for residuals of prostate cancer (40 percent disabling); a low back disability (40 percent disabling); bursitis of the left shoulder (20 percent disabling); radiculopathy of the right lower extremity (20 percent disabling); bilateral hearing loss (noncompensable); and erectile dysfunction (noncompensable).  His combined disability rating from June 15, 2012, is 80 percent.  Thus, the Veteran meets the threshold requirements for TDIU consideration from June 15, 2012.  See 38 C.F.R. §4.16(a).    

Further, the Board finds the Veteran's statements on this matter to be competent, credible and probative evidence tending to support his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He essentially reported during the June 2012 VA examination that he retired due to age and his back pain.  Moreover, as noted above, the June 2012 VA examiner concluded that the Veteran would be unable to perform either sedentary or physical employment due to his degenerative spine conditions, which prevent him from walking or sitting for prolonged periods.  There is no objective medical evidence that indicates otherwise.  

Accordingly, the Board finds that the totality of the evidence, medical and lay, to sufficiently reflect that the Veteran' service-connected low back disability, since June 15, 2012, has been of such a severity to render him unable to secure or follow substantially gainful employment.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, resolving all reasonable doubt in his favor, the Board finds that effective from June 15, 2012, and no earlier, the Veteran is entitled to a TDIU rating.


ORDER

An initial disability rating greater than 40 percent for residuals of prostate cancer is denied.

With regard to the low back disorder, a disability rating greater than 10 percent is denied for the period prior to June 15, 2012, and a rating greater than 40 percent (with an additional 20 percent for right lower extremity radiculopathy) is denied for the period from June 15, 2012, to the present.

Effective from June 15, 2012, and no earlier, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay, a remand is needed for the Veteran's remaining claim.

In the decision above, the Board granted a TDIU effective from June 15, 2012.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the TDIU claim is considered to be pending throughout the entire pendency of the Veteran's increased rating claims.  Therefore, as the Veteran's claims for increased ratings for his residuals of prostate cancer and low back disabilities have been pending since September 2007, the Board must consider whether a TDIU is warranted prior to June 15, 2012.  

Appellate review of the claim for a TDIU prior to June 2012 at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate TDIU.  The notice should also indicate what information or evidence should be provided by the Veteran, to include a formal application form and an employment information form, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with Dingess v. Nicholson, 19 Vet. App. 473 (2006), by including information on how VA determines disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

Thereafter, the RO should undertake any additional development deemed necessary to adjudicate the claim for TDIU benefits prior to June 15, 2012, to include consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

2.  Obtain all outstanding VA treatment records and any private medical records identified by the Veteran as relevant to his claim pursuant to 38 C.F.R. § 3.159(c).

3.  Thereafter, review the Veteran's claims file and determine whether further development is warranted, to include obtaining additional medical evidence or medical opinion, as is deemed necessary.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.  Following completion of the above, adjudicate whether the Veteran is entitled to a TDIU prior to June 15, 2012, under the provisions of 38 C.F.R. § 4.16.  Specifically, consider whether referral to the Director, Compensation and Pension Service is warranted for extraschedular consideration.  If the decision with respect to the claim is adverse to the Veteran, he should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


